NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 20-3429
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                DWAYNE ABRAMSON,

                                                          Appellant

                                   ________________
                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 3-09-cr-00123-001)
                     District Judge: Honorable Malachy E. Mannion
                                   ________________
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 28, 2021

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                           (Opinion filed: September 29, 2021)

                                       ___________
                                        OPINION*
                                       ___________
AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    Dwayne Abramson appeals from the District Court’s decision sentencing him to 24

months’ imprisonment for violating the terms of his supervised release. His counsel filed

a brief in accord with Anders v. California, 386 U.S. 738 (1967), contending that the

appeal raises only frivolous issues.1 We grant counsel’s Anders motion and affirm the

District Court’s judgment.

    Third Circuit Local Appellate Rule 109.2(a) reflects the guidelines promulgated by

the Supreme Court in Anders to ensure indigent clients receive adequate and fair

representation. The rule allows trial counsel, if persuaded upon review of the trial court

record “that the appeal presents no issue of even arguable merit,” to file a motion to

withdraw and supporting brief pursuant to Anders, “which must be served upon the

appellant and the United States.” 3d Cir. L.A.R. 109.2(a). If we agree that the appeal is

without merit, we “will grant counsel’s Anders motion, and dispose of the appeal without

appointing new counsel.” Id. When considering an Anders motion, our inquiry is

twofold: “(1) whether counsel adequately fulfilled the rule’s requirements; and (2)

whether an independent review of the record presents any nonfrivolous issues.” United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

    In so doing, we ascertain whether counsel “thoroughly examined the record in search

of appealable issues,” id., and make sure nothing in the record “might arguably support

the appeal,” Anders, 386 U.S. at 744. An appealable matter is considered frivolous when



1
 We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and exercise
plenary review over legal conclusions and clear error for factual findings. See Simon v.
Gov’t of V.I., 679 F.3d 109, 114 (3d Cir. 2012).
                                             2
“[none] of the legal points [are] arguable on their merits.” Youla, 241 F.3d at 301

(quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). When counsel’s Anders brief

appears facially adequate, we use it to guide our independent review of the record. See

Youla, 241 F.3d at 301. Absent nonfrivolous, appealable issues, we will grant counsel’s

motion and affirm the District Court’s decision without appointing new counsel. 3d Cir.

L.A.R. 109.2(a).

   Here, counsel conducted a thorough examination of the record, and his Anders brief

identifies no appealable issues of arguable merit. We concur, having conducted our own

independent review of the record. That review reflects that in April 2011 the District

Court sentenced Abramson to 108 months of imprisonment followed by 3 years of

supervised release for making false statements in connection with the acquisition of

firearms in violation of 18 U.S.C. § 922(a). After serving his sentence, he began

supervised release in February 2018. In December 2019, the assigned Probation Officer

filed a petition to revoke that status, alleging that Abramson sold crack cocaine to a

confidential informant and was subsequently arrested by the Hanover Police Department.

He pled guilty to four charges of possession with intent to distribute controlled

substances in Pennsylvania state court. Represented by counsel before the District Court,

he pled guilty to violating the conditions of his supervised release.

   In November 2020, the District Court sentenced him to 24 months’ imprisonment—

within the range of the Sentencing Guidelines and the statutory maximum for the

underlying offense to which he pled, which is classified as a “Class C Felony.” 18

U.S.C. § 3583(e). In sentencing Abramson, the Court considered the sentencing factors

                                              3
set out in 18 U.S.C. § 3553(a), emphasizing the seriousness of his most recent controlled-

substance distribution offense. The Court also denied Abramson’s request to allow his

sentence to run concurrently with his sentence in state court, instead deferring to the state

court whether the state and federal sentences should run concurrently. Abramson

appealed and his counsel filed an Anders motion seeking to withdraw representation.

Undeterred, Abramson filed a pro se brief in support of his appeal.

   We conclude the District Court properly revoked Abramson’s sentence of supervision

under 18 U.S.C. § 3583(e). There are no factual disputes to this matter, as Abramson

voluntarily pled guilty to violating the terms of his supervised release. The Court

adequately considered the sentencing factors listed in § 3553(a) when it sentenced him to

the statutory maximum of 24 months. And it was well within its discretion to decline

Abramson’s request for his federal and state sentences to run concurrently. See 18 U.S.C.

§ 3584(a).

       In addition to reviewing counsel’s Anders brief, we have considered all of

Abramson’s arguments in his pro se brief and conclude they are unavailing. He provides

no legal justification to support the request that his 24-month sentence be reduced or

changed to home confinement, nor does he explain how his state sentence for drug

distribution should bear on his federal sentence for violating the terms of his supervised

release. He also fails to provide any detailed explanation as to his potential health

complications or how the District Court proceedings were prejudiced against him.

Because counsel fulfilled his duties under Anders and we also perceive no appealable



                                              4
issues of arguable merit, we will grant counsel’s Anders motion and will affirm the

judgment of the District Court.




                                            5